     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 1 of 9 Page ID #:207



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164770)
4    LINDSEY GREER DOTSON (Cal. Bar No. 266973)
     Assistant United States Attorneys
5    Public Corruption and Civil Rights Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-6077/4443
          Facsimile: (213) 894-7631
8         E-mail:    ruth.pinkel@usdoj.gov
                     lindsey.dotson@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 18-331-GW

14             Plaintiff,                    OPPPOSITION TO DEFENDANT’S MOTION
                                             TO MODIFY CONDITIONS OF PRETRIAL
15                  v.                       RELEASE FOR TRAVEL

16   ARMAN GABAEE,                           Hearing Date: June 6, 2019
       aka “Arman Gabay,”                    Hearing Time: 8:00 a.m.
17                                           Location:     Courtroom of the
               Defendant.                                  Hon. George H. Wu
18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Ruth C. Pinkel and
23   Lindsey Greer Dotson, hereby files its Opposition to Defendant’s
24   Motion to Modify Conditions of Pretrial Release for Travel.
25   ///
26   ///
27   ///
28
     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 2 of 9 Page ID #:208



1         This opposition is based upon the attached memorandum of points

2    and authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4    Dated: May 16, 2019                 Respectfully submitted,

5                                        NICOLA T. HANNA
                                         United States Attorney
6
                                         LAWRENCE S. MIDDLETON
7                                        Assistant United States Attorney
                                         Chief, Criminal Division
8

9                                                       /s/
                                         RUTH C. PINKEL
10                                       LINDSEY GREER DOTSON
                                         Assistant United States Attorneys
11
                                         Attorneys for Plaintiff
12                                       UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 3 of 9 Page ID #:209



1                      MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         Defendant ARMAN GABAEE seeks a bond modification order

4    permitting him to travel internationally to visit his brother’s grave

5    in Israel and vacation in Greece.      (Dkt. 43.)    Because his motion is

6    based on new facts not previously before, or considered by, the

7    magistrate judge who imposed the conditions of release, defendant’s

8    motion should be heard first by the magistrate judge.          Any appeal

9    would then be considered by this Court.       For this reason, defendant’s

10   instant motion to this Court is premature and should be denied

11   without prejudice.

12        Nevertheless, even if this Court were to consider the merits, it

13   should still deny defendant’s motion.       Defendant’s extraordinary

14   request would place him beyond the jurisdiction of the United States

15   government just weeks before trial and create a serious risk of non-

16   appearance without any good cause.       Defendant is not entitled to

17   travel, let alone internationally, while on pretrial release.           The

18   magistrate judge imposed reasonable conditions of pretrial release

19   that limited defendant’s travel to the State of California, and

20   nothing defendant now offers changes the calculus here.          Defendant’s

21   reasons for travel are completely self-imposed and not compelling.

22   Moreover, his proffered extradition waiver does nothing to prevent

23   him from contesting the validity of that waiver once abroad, or

24   worse, altering his travel plans to enter a country with which the

25   United States has no extradition treaty.        Accordingly, because

26   international travel would create a significant and unnecessary

27   flight risk, defendant’s motion should be denied.

28
     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 4 of 9 Page ID #:210



1    II.   BACKGROUND
2          Defendant is a prominent real estate developer who paid bribes

3    to secure lucrative leases with the County of Los Angeles (the

4    “County”).   (Dkts. 1, 14.)     For over six years, defendant paid a

5    County employee (“Cooperating Witness 1” or “CW1”) cash bribes of

6    approximately $1,000 every month in exchange for County leases, non-

7    public information, and other benefits.         (Id.)   In late 2016 and

8    early 2017, CW1 consensually recorded multiple bribe payments from

9    defendant.   (Id.)

10         At the same time, defendant was also seeking a $45 million lease

11   from the County and again enlisted CW1’s assistance.          (Dkts. 1, 14.)

12   In exchange for CW1’s help securing the lucrative lease, defendant

13   offered to purchase a home in Northern California, listed at over

14   $1,000,000, for CW1.    (Id.)   Defendant’s offers to bribe CW1 were

15   captured during consensually recorded meetings and phone calls with

16   CW1, and defendant’s efforts to purchase the million dollar residence

17   for CW1 were captured in recorded phone calls intercepted pursuant to

18   two federal wiretap orders.     (Id.)       Ultimately, defendant went so far

19   as to place not one, but two, offers on the home for CW1.          (Id.)

20         On May 10, 2018, a criminal complaint was filed against

21   defendant for one count of Federal Program Bribery, in violation of

22   18 U.S.C. § 666(a)(2).     (Dkt. 1.)    Following defendant’s arrest on

23   May 16, 2018, the Honorable Alicia G. Rosenberg, United States

24   Magistrate Judge, set defendant’s conditions of release.          (Dkt. 7.)

25   Pursuant to Judge Rosenberg’s order, defendant is currently released

26   on a $1,000,000 appearance bond secured by real property owned by his

27   brother, Mark Gabay.    (Dkts. 7, 19.)       Defendant’s travel is

28   restricted to the State of California, although Judge Rosenberg

                                             2
     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 5 of 9 Page ID #:211



1    permitted defendant to travel to a prescheduled conference in Nevada

2    in May 2018, provided that defendant had surrendered his passport.

3    (Dkt. 7.)    When Judge Rosenberg set defendant’s conditions of

4    release, defendant did not request international travel, provided no

5    basis for needing to travel internationally, and did not proffer a

6    waiver of extradition.

7         On May 30, 2018, a federal grand jury returned a five-count

8    indictment against defendant for Honest Services Wire Fraud, in

9    violation of 18 U.S.C. §§ 1343, 1346, and Federal Program Bribery, in

10   violation of 18 U.S.C. § 666(a)(2).        (Dkt. 14.)   Trial is currently

11   scheduled for September 10, 2019.

12   III. ARGUMENT
13        A.     Defendant’s Application for a Bond Modification Based
14               on New Facts Should First Be Considered by the Magistrate
15               Judge Who Imposed His Original Conditions of Release
16        Bond modifications based on new facts or circumstances not

17   previously considered by a judicial officer are first heard by the

18   judicial officer who imposed the conditions of release---in this

19   case, Judge Rosenberg.     See 18 U.S.C. § 3142(f) (“The hearing may be

20   reopened, before or after a determination by the judicial officer, at

21   any time before trial if the judicial officer finds that information

22   exists that was not known to the movant at the time of the hearing

23   and that has a material bearing on the issue whether there are

24   conditions of release that will reasonably assure the appearance of

25   the person as required and the safety of any other person and the

26   community.”).    Under 18 U.S.C. § 3142, where a party seeks a bond

27   modification based on new or different circumstances not previously

28   before the magistrate judge at the time the magistrate judge issued

                                            3
     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 6 of 9 Page ID #:212



1    the original bond order, that same magistrate judge first rules on

2    the proposed bond modification.      See, e.g., United States v. Robledo,

3    2014 U.S. Dist. LEXIS 135533 (S.D. Cal. Sept. 24, 2014); United

4    States v. Riley, 2014 U.S. Dist. LEXIS 9179 (D. Nev. Jan. 22, 2014);

5    United States v. Hannah, 2010 U.S. Dist. LEXIS 64556 (S.D. Cal. June

6    29, 2010); United States v. Colombo, 616 F. Supp. 780, 783 (E.D.N.Y.

7    1985) (“The Magistrate had the right, as a matter of inherent power,

8    to modify his order for any of the reasons stated in Rule 60(b) of

9    the Federal Rules of Civil Procedure which applies by analogy to

10   federal criminal proceedings.”).      Indeed, Form CR-88 is the standard

11   form used in this district for a party to seek rehearing pursuant to

12   Section 3142 and makes clear that rehearing of an order based on

13   “facts not previously considered by said judicial officer or changed

14   circumstances” shall be heard before the same judicial officer who

15   issued the original order---here, Judge Rosenberg. 1        Then, once Judge

16   Rosenberg has had an opportunity to consider the new facts and rule

17   on defendant’s application for a bond modification, either party

18   would be able to appeal Judge Rosenberg’s order to this Court.           18

19   U.S.C. § 3145.

20        Here, defendant seeks, for the first time, international travel

21   while on pretrial release.     He made no such request at his initial

22   detention hearing before Judge Rosenberg.        In support of his request,

23   defendant proffers two primary new facts: (1) the purpose of his

24   international travel (visiting his brother’s grave and a family

25   vacation) and (2) a signed waiver of extradition.         Neither of these

26

27

28        1 www.cacd.uscourts.gov/sites/default/files/forms/CR-088/CR-
     88.pdf (last visited May 15, 2019).
                                        4
     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 7 of 9 Page ID #:213



1    facts were before Judge Rosenberg when she issued the original order

2    of release.

3         Were defendant simply appealing Judge Rosenberg’s bond

4    conditions without any new facts or changed circumstances, then an

5    appeal directly to this Court would be appropriate.         But instead,

6    defendant is seeking a modification of Judge Rosenberg’s order of

7    release to permit international travel based on two new material

8    facts.    Under 18 U.S.C. § 3142(f), as well as the traditions and

9    norms of this district, Judge Rosenberg should have the first

10   opportunity to consider the new facts and issue (or not issue) an

11   amended order of release.

12        Accordingly, this Court should deny defendant’s instant motion

13   as premature and without prejudice to defendant’s ability to re-

14   notice this motion for hearing before Judge Rosenberg.

15        B.    Defendant’s Proposed Bond Modification Lacks Merit,
16              Presents an Extraordinary Flight Risk, and Must Be Denied
17        Even if this Court were to consider the merits, defendant’s

18   application for international travel presents an extraordinary flight

19   risk and should be denied.     Defendant is facing serious public

20   corruption charges and a lengthy prison term for offering over one

21   million dollars as a bribe to a County employee.         Defendant now seeks

22   to travel internationally, just weeks before trial, without any

23   compelling justification for doing so.       Nothing about his request

24   warrants such an immense risk to the government’s ability to assure

25   that justice is served and defendant is available for trial.

26        In restricting defendant’s travel to the State of California and

27   ordering him to surrender his passport, Judge Rosenberg recognized

28   the need to limit defendant’s travel to secure his appearance at

                                            5
     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 8 of 9 Page ID #:214



1    trial.    After all, pretrial release is not a free-for-all where one

2    can come and go from this country as he or she pleases.          In nearly

3    every case, even ones far less consequential to the rule of law than

4    this one, defendants face a multitude of restrictions on pretrial

5    release---and almost always, a restriction of their movement to this

6    district or, at the very least, the State of California.

7           To permit an individual with the financial wherewithal of

8    defendant to travel internationally, for a purely voluntary family

9    trip no less, would present an extraordinary and completely

10   unnecessary flight risk.     The risk of defendant changing course and

11   traveling to a country lacking an extradition treaty with the United

12   States is serious.    Moreover, even with the waiver of extradition,

13   there is nothing that would prevent defendant from contesting its

14   validity, thereby stalling his return to the United States.           And even

15   if the government were to ultimately prevail, the extradition process

16   is lengthy, resource-intensive, and financially burdensome.           The

17   longer the government is prevented from trying its case, the greater

18   the risk that witnesses will become unavailable or their memories

19   will fade.

20          Furthermore, the reasons for defendant’s travel are not

21   compelling in this case.     With all due respect to defendant’s late

22   brother, visiting his grave is not the only way defendant can honor

23   him.    Defendant does not need to travel beyond the reach of the

24   federal government just weeks before trial.        In addition, defendant’s

25   family chose to vacation in Greece at a time when defendant is on

26   pretrial release and restricted in his travel.         Nothing prevents

27   defendant and his family from spending time together and vacationing

28   in California in accordance with the terms of defendant’s conditions

                                            6
     Case 2:18-cr-00331-GW Document 44 Filed 05/16/19 Page 9 of 9 Page ID #:215



1    of release imposed by Judge Rosenberg.       Ultimately, defendant’s

2    reasons for wanting to travel are completely self-imposed and create

3    an absolutely unacceptable risk of non-appearance.

4          C.     Heightened Conditions of Release Are Necessary to
5                 Better Ensure Defendant’s Return to the United States,
6                 in the Event This Court Were to Grant Defendant’s Request
7          There is no question that defendant’s request is meritless,

8    extraordinary, and should be denied.       Nevertheless, should this Court

9    consider granting the request, the following additional conditions of

10   release would be necessary to better ensure defendant’s return to the

11   United States:

12         •    The extradition waiver and consent to extradition must be
13              drafted by the government and signed by defendant in the

14              presence of two federal agents who will witness and videotape

15              defendant’s execution of the waiver and consent;

16         •    Defendant’s signature on the extradition waiver and consent
17              to extradition must be notarized by an independent notary

18              public with whom defendant has no preexisting business,

19              familial, or other relationship; and

20         •    There must be an additional appearance bond of $1,000,000
21              secured by the real property of one or more third parties,

22              which can be exonerated upon defendant’s return to the United

23              States.

24   IV.   CONCLUSION
25         For the foregoing reasons, the government respectfully requests

26   that this Court deny defendant’s application for a bond modification.

27

28

                                            7
